UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-1663


VALUEPEST.COM OF CHARLOTTE, INCORPORATED, f/k/a Budget Pest
Prevention,    Incorporated;    NATIONAL   PEST    CONTROL,
INCORPORATED; PEST PROS, INCORPORATED,

                   Plaintiffs - Appellants,

             v.

BAYER CORPORATION; BAYER CROPSCIENCE LP; BASF CORPORATION,

                   Defendants – Appellees,

             and

ORKIN;   THE       TERMINIX      INTERNATIONAL      COMPANY    LIMITED
PARTNERSHIP,

                   Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:05-cv-00090-LHT)


Submitted:    December 2, 2009                 Decided:   December 16, 2009


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael David Bland, WEAVER, BENNETT & BLAND, PA, Matthews,
North Carolina; Forrest A. Ferrell, Warren A. Hutton, SIGMON,
CLARK, MACKIE, HUTTON, HANVEY & FERRELL, PA, Hickory, North
Carolina; David Barry, BARRY & ASSOCIATES, San Francisco,
California, for Appellants.  Douglas W. Ey, Jr., Catherine E.
Thompson, Jason D. Evans, MCGUIREWOODS, LLP, Charlotte, North
Carolina; Glen D. Nager, Lawrence D. Rosenberg, JONES DAY,
Washington, D.C.; Larry S. McDevitt, VAN WINKLE, BUCK, WALL,
STARNES AND DAVIS, P.A., Asheville, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Valuepest.com      of     Charlotte,   Incorporated,         National

Pest    Control,     Incorporated        and   Pest     Pros,     Incorporated

(collectively “Valuepest.com”) appeal the district court’s order

denying their amended motion to correct the judgment under Fed.

R. Civ. P. 60(a) and for relief from judgment pursuant to Fed.

R.   Civ.   P.   60(b)(6).      The    court   denied   the     motion    because

Valuepest.com      abandoned    the    issue   raised    in   the   motion    by

failing to raise it on appeal and because granting the requested

relief would be an improper deviation from the mandate rule.                  We

affirm.

            In the opening brief, Valuepest.com argues the merits

of the Rule 60 motion.         However, it fails to discuss the mandate

rule or whether the court correctly found it had abandoned the

issue by failing to raise it on appeal.                 It is not until the

reply brief that Valuepest.com raises either of these issues.

In A Helping Hand, LLC v. Baltimore County, MD, 515 F.3d 356,

369 (4th Cir. 2008), this court stated that “‘[i]t is a well

settled rule that contentions not raised in the argument section

of the opening brief are abandoned.’” (quoting United States v.

Al-Hamdi, 356 F.3d 564, 571 n.8 (4th Cir. 2004)).                   This court

does not normally consider arguments raised for the first time

in a reply brief.      See SEC v. Pirate Investor, 580 F.3d 233, 255

n.23 (4th Cir. 2009).

                                        3
           Because Valuepest.com failed to discuss the merits of

the district court’s reasons for denying the Rule 60 motion in

the   argument   section     of   the   opening     brief,      we   consider   any

challenge to be abandoned.          Accordingly, we affirm the district

court’s order.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument       would   not   aid    the   decisional

process.

                                                                         AFFIRMED




                                        4